Citation Nr: 0922612	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than October 17, 
2005, for the grant of service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1942 to 
February 1947.  He died in November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  In November 1993, the Veteran died of adenocarcinoma of 
the colon, due to or a consequence of, chronic renal failure, 
arteriosclerotic cardiovascular disease, arteriosclerotic 
peripheral vascular disease, and chronic obstructive 
pulmonary disease. 

2.  A regulation, effective October 7, 2004, added 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia) to the disabilities for which 
service connection could be awarded on a presumptive basis as 
diseases specific to former prisoners of war (POWs).

3.  On October 17, 2006, the appellant's claim of service 
connection for the cause of the Veteran's death was received 
at the RO.




CONCLUSION OF LAW

An effective date prior to October 17, 2005, is not warranted 
for the award of service connection for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.114, 3.152, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
March 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which she [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to an earlier effective date, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.

During the pendency of the claim, the United States Court of 
Appeals for Veterans Claims issued a decision regarding the 
general notice requirements for Dependency and Indemnity 
Compensation (DIC) claims.  See Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Notice for DIC claims is to include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Id. at 352-53.  As 
far as can be determined, the Veteran was not service 
connected for any disability at the time of his death; thus, 
the March 2008 letter provided sufficient notice to the 
appellant regarding the cause of death claim.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to the 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

Here, there is no indication that any additional action is 
needed to comply with the duty to assist, especially because 
the underlying benefit was granted.  (It is the effective 
date of the award that the claimant disputes.)  

II. Earlier Effective Date

The appellant (surviving spouse) contends that she was not 
notified of the change in law affording presumptive service 
connection for heart conditions to former POWs.  Therefore, 
she asserts that she is entitled to service connection for 
the cause of the Veteran's death effective from October 7, 
2004, the date the change in law regarding presumptive 
service connection for diseases specific to POWs took effect, 
which led to the grant of service connection for the cause of 
the Veteran's death.

In this case, the appellant applied for dependency and 
indemnity compensation (DIC) benefits on October 17, 2006, 
stating that her husband was a POW in Germany and had died of 
a heart condition, which is listed as a presumptive disease 
for former POWs.  By way of an October 2006 rating decision, 
the RO granted service connection for the cause of the 
Veteran's death, stating that the Veteran's death was shown 
to be associated with a presumptive disability specific to 
former POWs.  (The Veteran died as a consequence of 
arteriosclerotic cardiovascular disease and arteriosclerotic 
peripheral vascular disease).

At issue is the effective date of the grant of service 
connection for the cause of the Veteran's death.

Governing law provides that except as otherwise provided, the 
effective date of an evaluation and award based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Where dependency and 
indemnity compensation to include service connection for the 
cause of the Veteran's death was awarded pursuant to a 
liberalizing law, the effective date of such award shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the liberalizing 
regulation.  In order for a claimant to be eligible for a 
retroactive payment the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law and that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  38 
C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a).

Here, The Veteran died in November 1993 of a presumptive 
disease specific to former POWs, and therefore, the 
appellant's eligibility to benefits existed on the effective 
date of the liberalizing law (October 7, 2004), and 
continuously thereafter to the date of her claim.  However, 
in this case, the claim was not filed until October 17, 2006.  
The effective date of the liberalizing regulation which 
allowed for the grant of service connection for the cause of 
the Veteran death was October 7, 2004.  (See 69 Fed. Reg. 
60,083-60,090, changing the regulations pertaining to 
presumptions of service connection for diseases associated 
with service involving detention or internment as a POW, 
effective as of October 7, 2004.)  In particular, the changes 
addressed the evidence of the association between POW 
experience and heart disease and determined that a 
presumption of service connection was warranted for 
atherosclerotic heart disease and hypertensive vascular 
disease among former POWs.  69 Fed. Reg. 60,087 (codified at 
38 C.F.R. § 3.309(c)). 

In this case, because the appellant filed her DIC claim for 
the cause of the Veteran's death more than one year after the 
effective date of the liberalizing law, (in this case October 
7, 2004), benefits may not be awarded any sooner than awarded 
by the RO.

The Board has no authority to award an effective date for a 
grant of service connection for the cause of the Veteran's 
death earlier than that authorized by law.  The Board is 
precluded from awarding benefits where they are not allowed 
by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(finding where a statute specifically provided an effective 
date as the date of application, an earlier effective date 
was not allowed because payment of government benefits must 
be authorized by statute).

There is no statutory authority that would allow VA to grant 
the appellant an earlier effective date for the reasons she 
has alleged.  Accordingly, the appeal seeking an effective 
date prior to October 17, 2005, for the grant of service 
connection for cause of the Veteran's death must be denied.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than October 17, 
2005, for the grant of service connection for the cause of 
the Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


